Opinion issued August 20, 2008



 
 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00655-CR
____________

IN RE ALBERT MALDONADO ORTIZ, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Albert Maldonado Ortiz, has filed a petition for writ of mandamus
complaining that the District Clerk of Harris County has not provided him with a free
record so that he can prepare a post conviction writ.

          First, relator’s petition does not meet the requirements of the Texas Rules of
Appellate Procedure.  For example, it does not include an  appendix, does not give a
complete list of all parties, does not include an index of authorities, and does not
certify that a copy of the petition was served on respondent district clerk.
 See Tex.
R. App. P. 9.5, 52.3 (a)(c)(j).
           Moreover, jurisdiction to grant post conviction relief on the final felony
conviction in trial court cause number 984607 has passed to the Texas Court of
Criminal Appeals in accordance with article 11.07 of the Texas Code of Criminal
Procedure.  See Tex. Code Crim. Proc. Ann. Art. 11.07 (Vernon Supp. 2007); Board
of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eight District, 910
S.W.2d 481, 483 (Tex. Crim. App. 1995); Ater v. Eight Court of Appeals, 802 S.W.
2d 241 (Tex. Crim. App. 1991).            
          Accordingly, we dismiss the petition for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).